DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 18 June 2020 has been entered; claims 1-42 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 18, 19, 22, 27, 29, 34, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN Patent #1273393, machine translation provided and relied
upon), hereinafter, “Li ‘393”.
With respect to claims 1-3, 18, 19, 22, 27, 29, and 36-38, Li ‘393 teaches a method of inhibiting corrosion in recirculating cooling tower water (Abstract) on a carbon steel material (“non-galvanized steel and other metal components”) (Page 8, bottom paragraph), comprising adding a composition comprising 4 ppm polyaspartic acid (discrete value within “3 – 50 ppm”), 4 ppm hydroxyphosphonoacetic acid (HPAA, “first phosphonic acid”) (discrete value within “3 - 50 ppm’), and 3 ppm HEDP (second phosphonic acid; phosphonocarboxylic acid; discrete value within “2 - 20 ppm’) (Page 17, Example 18), wherein the amount of HPAA is greater than or equal to the amounts of either HPAA or HEDP, and wherein the pH was adjusted to 7.8-8.2 (discrete range within “7-9”) (Page 17, Example 18).
. 

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleinstuck et al. (U.S. Patent # 5523023), hereinafter, “Kleinstuck”.
With respect to claim 1, Kleinstuck teaches a method of inhibiting corrosion in cooling water tower systems comprising carbon steel metal components (Column 1, lines 35-41; Column 3, lines 56-60, and see Example 2 in Column 5, lines 45-55), the method comprising adding mixtures of PBTC: polyaspartic acid at a total concentration of 20 ppm (Column 6, lines 15-45). 
Regarding claim 2, Kleinstuck discloses 1 embodiment where the phosphonic acid is added in a 40:60 ratio with polyaspartic acid (Column 6, lines 25) and one embodiment where the phosphonic acid is added in a 20:80 ratio with polyaspartic acid (Column 6, line 42). 
Regarding claim 3, Kleinstuck discloses 20 ppm total, wherein 8 ppm phosphonic acid and 12 ppm polyaspartic acid is added in the embodiment of Column 2, line 25, and 4 ppm phosphonic acid and 16 ppm polyaspartic acid is added in the embodiment of Column 6, line 42, each value falling within the recited “3 – 50 ppm”.
Regarding claim 10, Kleinstuck does not disclose addition of metals. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 12, 14, 20, 23, 24, 28, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN Patent #1273393, machine translation provided and relied upon), hereinafter, “Li 393”.
With respect to claims 4, 11, 28, and 31, Li ‘393 discloses low hardness for Example 18 (Page 8, bottom paragraph), which is defined in general disclosure as having a combined calcium hardness and total alkalinity of less than 100 mg/L (Page 6, first paragraph). 
Li ‘393 and the claims differ in that Li ‘393 does not teach the exact same proportions for the total hardness as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in CaCO3 hardness taught by Li ‘393 overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li ‘393, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claims 5, 12, 29, and 32, Li ‘393 discloses the recited pH (Page 17, Example 18). 

With respect to claim 23, Li ‘393 discloses low hardness for Example 18 (Page 8, bottom paragraph), which is defined in general disclosure as having a combined calcium hardness and total alkalinity of less than 100 mg/L (Page 6, first paragraph), and that the second phosphonic acid is HEDP, no PBTC added.
Li ‘393 and the claims differ in that Li ‘393 does not teach the exact same proportions for the total hardness as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in CaCO3 hardness taught by Li ‘393 overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li ‘393, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claim 24, Li ‘393 discloses the recited pH (Page 17, Example 18). 

Claims 7, 8, 15, 16, 25, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN Patent #1273393, machine translation provided and relied upon) as evidenced by Reclamation (“Water Chemistry Analysis for Water Conveyance, Storage, and Desalination Projects, 2013, Pages 1-14, provided in Application # 15/634416 and attached), hereinafter, “Li ‘393” and “Reclamation”.

Li ‘393 and the claims differ in that Li ‘393 does not teach the exact same proportions for the LSI as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in LSI taught by Li ‘393 as evidenced by Reclamation overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li ‘393, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claims 8, 16, and 26, Li ‘393 discloses the recited pH (Page 17, Example 18). 

Claims 6, 13, 17, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN Patent #1273393, machine translation provided and relied upon) in view of Keister et al. (U.S. Patent Publication # 2012/0273430), hereinafter, “Li 393” and “Keister”.
With respect to claims 6, 13, 17, 21, and 30, Li ‘393 does not specifically teach that the water contains a biocide. 
Keister discloses a biocide comprising bromine or chlorine (Paragraph [0029]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the biocide of Keister to the water of Li ‘393 because the methods of Li . 

Claims 1-5, 11, 12, 14, 18-20, 22, 27-29, 31, 32, 34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN Patent # 1743282A), machine translation provided in Application # 15/634416 and attached), hereinafter, “Li”.
With respect to claims 1, Li discloses a method of treating recirculated cooling water systems to inhibit corrosion on metal surfaces within the system, the method comprising: adding 2-hydroxyphosphonic acetic acid (HPAA) (“first phosphonic acid”) and 2-phosphic acid butan-1,2,4-tricarboxylic acid (“second phosphonic acid”), and polyaspartic acid (“an amino-acid based polymer”) to the recirculating water in the recirculated cooling water system (Paragraphs [0002, 0008-0010, 0017]). 
Li does not specifically mention that corrosion is inhibited on non-galvanized steel and other metal components in the water system, but does teach in the corrosion examples that carbon steel is the metal component that is tested (Paragraph [0041], “non-galvanized steel”). It would have been obvious to one of ordinary skill in the art to consult the example embodiments of Li to determine the details of the systems and methods consistent with the invention. 
With respect to claim 2, Li discloses an addition amount of 1-3 mg/L of the PBTCA/HPAA and 2-20 mg/L of polyaspartic acid (Paragraph [0012]), wherein many of the concentrations selected are consistent with an active amount of the polyaspartic acid (“amino-acid based polymer”) is equal to or greater than the active amount of the first phosphonic acid (when polyaspartic acid is greater than 3 mg/L, or if the amount of polyaspartic acid is selected as 2 mg/L and phosphonic acid is selected at amounts greater than 2 mg/L). 
Li and the claims differ in that Li does not teach the exact same proportions for the total concentration of actives as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claims 3 and 18-20, Li discloses a combined concentration for the two disclosed phosphonic acids of 1-3 ppm, and therefore does not teach “3 ppm – 50 ppm" for the first phosphonic acid as HPAA; however, it is submitted that the disclosed possibilities for the concentrations of one or both allow for up to 3 ppm), which is substantially close to that of the instant claims. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties. Titanium Metals Corp., 227 USPQ 773 (CAFC 1985). A similar argument applies to the slightly overlapping range of 2 to 20 ppm disclosed by Li, as compared to the claimed “3 – 50 ppm”, as well as the recited concentration of the second phosphonic acid as PBTC. 
With respect to claims 4 and 11, Li discloses a combined calcium hardness and total alkalinity of less than 100 mg/L under corrosion conditions (Paragraphs [0019, 0020]).  
Li and the claims differ in that Li does not teach the exact same proportions for the total hardness as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in CaCO3 hardness taught by Li overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claims 5, 12, and 22, Li does not specifically mention the pH of the water in the general embodiments, but does teach in the corrosion example 8 that the pH is in the range of 7.8-8.2, a discrete range within “7-9” (Paragraph [0070]). It would have been obvious to one of ordinary skill in the art to consult the example embodiments of Li to determine the details of the systems and methods consistent with the invention. 
Regarding claim 14, Li discloses PBTCA (“PBTC”) and polyaspartic acid, as discussed above. 
With respect to claim 27, Li discloses an addition amount of 1-3 mg/L of the PBTCA/HPAA and 2-20 mg/L of polyaspartic acid (Paragraph [0012]), wherein many of the concentrations selected are consistent with an active amount of the polyaspartic acid (“amino-acid based polymer”) is equal to or greater than the active amount of the first and second phosphonic acid (when polyaspartic acid is greater than 3 mg/L, or if the amount of polyaspartic acid is selected as 2 mg/L and phosphonic acids are selected at amounts less than 2 mg/L, for example). 
With respect to claims 28 and 31, Li discloses a combined calcium hardness and total alkalinity of 100 mg/L under corrosion conditions (Paragraphs [0019, 0020]).  
Li and the claims differ in that Li does not teach the exact same proportions for the total hardness as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in CaCO3 hardness taught by Li overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claims 29 and 32, Li does not specifically mention the pH of the water in the general embodiments, but does teach in the corrosion example 8 that the pH is in the range of 7.8-8.2, a discrete range within “7-9” (Paragraph [0070]). It would have been obvious to one of ordinary skill in the art to consult the example embodiments of Li to determine the details of the systems and methods consistent with the invention. 
With respect to claim 34, Li discloses 1-3 ppm for the combination of PBTC and HPAA (first and second phosphonic acids) and 2-20 ppm for polyaspartic acid. At highest amount of polyaspartic acid and lowest amount of phosphonic acids, the ratio is 20:1 or about 95:5, while at lowest polyaspartic acid and highest amount of phosphonic acids, the ratio is 2:3 or 40:60 polyaspartic acid to phosphonic acids. The range in ratio is therefore 95:5 to 40:60, which overlaps all of the claimed range.
Li and the claims differ in that Li does not teach the exact same proportions for the ratio of polyaspartic acid to phosphonic acids as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in ratio of polyaspartic acid to phosphonic acids as taught by Li overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claims 36-38, Li discloses hydroxyphosphonic acetic acid (HPAA) for the first phosphonic acid, 2-phosphic acid butan-1,2,4-tricarboxylic acid (PBTCA or PBTC) for the .

Claims 7, 8, 15, 16, 25, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN Patent # 1743282A, machine translation provided in Application # 15/634416 and attached) as evidenced by Reclamation (“Water Chemistry Analysis for Water Conveyance, Storage, and Desalination Projects, 2013, Pages 1-14, provided in Application # 15/634416 and attached), hereinafter, “Li” and “Reclamation”.
With respect to claims 7 and 15, Li teaches that the composition and method can be employed in scale and corrosion inhibition, but does not teach the recited LSI value; however, the corrosion regime of the LSI scale is consistent with LSI values of -2.0 to 0.5 (see Reclamation: Page 10, Table 2), which overlaps slightly with “less than zero”. 
Li and the claims differ in that Li does not teach the exact same proportions for the LSI as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in LSI taught by Li as evidenced by Reclamation overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claims 8 and 16, see rejection of claims 4 and 5 above. 
With respect to claims 25 and 33, Li teaches that the composition and method can be employed in scale and corrosion inhibition, but does not teach the recited LSI value; however, 
Li and the claims differ in that Li does not teach the exact same proportions for the LSI as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in LSI taught by Li as evidenced by Reclamation overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claim 26, see rejection of claims 4 and 5 above. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinstuck et al. (U.S. Patent # 5523023) in view of over Li et al. (CN Patent # 1743282A, machine translation provided in Application # 15/634416 and attached), hereinafter “Kleinstuck” and “Li”. 
With respect to claims 4 and 9, Kleinstuck does not disclose addition of metals, but teaches a calcium hardness of 300 ppm (Column 4, lines 50-60, same water used in Example 2- Column 4, line 13), which is above the claimed range. 
Li discloses a calcium hardness of less than 100 ppm under corrosion conditions (Paragraphs [0019, 0020]).  It would have been obvious to the ordinary artisan to consult the cooling water tower art to determine typical corrosion conditions in carrying out the method of Kleinstuck; furthermore, as discussed above, the method of Li also involves addition of polyaspartic acid and phosphonic acids, so the ordinary artisan would have had a reasonable 
Kleinstuck/Li and the claims differ in that Li does not teach the exact same proportions for the total hardness as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in CaCO3 hardness taught by Li overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Li, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinstuck et al. (U.S. Patent # 5523023) as evidenced by Reclamation (“Water Chemistry Analysis for Water Conveyance, Storage, and Desalination Projects, 2013, Pages 1-14, provided in Application # 15/634416 and attached), hereinafter, “Kleinstuck” and “Reclamation”.
With respect to claims 7 and 15, Kleinstuck does not specifically teach that the water has an LSI as recited; however, Kleinstuck teaches that the recited composition inhibits corrosion, wherein the corrosion regime of the LSI scale is consistent with LSI values of -2.0 to 0.5, overlapping the limitation “less than zero” (see Reclamation: Page 10, Table 2).
Kleinstuck/Reclamation and the claims differ in that they do not teach the exact same proportions for the LSI as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in LSI taught by Kleinstuck/Reclamation overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claims 8 and 16, Kleinstuck discloses a biocide (Column 3, lines 50-52). 

Claims 18-21, 27, 29, 34, 36, 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinstuck et al. (U.S. Patent # 5523023), hereinafter, “Kleinstuck”.
With respect to claim 18, Kleinstuck does not specifically teach adding a second phosphonic acid in the embodiment discussed above, but does teach that addition components including other phosphonic acids can be added additionally in the general disclosure (Column 3, lines 43-48); it is submitted that one of ordinary skill in the art would consult the entire disclosure of Kleinstuck in order to optimize treatment of the cooling water.  The Examiner submits that one of ordinary skill in the art would have to select “other phosphonic acids” from the list in Column 3, lines 43-53; however, would have found it “obvious to try” other phosphonic acids, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), and further would have selected the phosphonic acid from the list in Column 3, lines 29-42, which includes hydroxyphosphonoacetic acid according to a similar dosage as taught for PBTC (i.e., falling within “2-20 ppm”). 
Regarding claims 19, 20, 36, and 38, Kleinstuck discloses polyaspartic acid, PBTC, and HPAA (see above). 
Regarding claims 21 and 29, Kleinstuck discloses biocides (Column 3, lines 50-52).
Regarding claim 27, Kleinstuck teaches adding more polyaspartic acid than either of the first or second phosphonic acids (see rejections of claims 2, 3, and 18 above).  

Regarding claims 37, Kleinstuck discloses PBTC (Column 4, lines 25, 42).
Regarding claim 39, Kleinstuck does not disclose addition of metals. 
Regarding claim 40, Kleinstuck discloses polyaspartic acid and PBTC.  
Regarding claims 41 and 42, Kleinstuck does not disclose addition of metals. 

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinstuck et al. (U.S. Patent # 5523023) as applied to claim 18 above, and as evidenced by Reclamation (“Water Chemistry Analysis for Water Conveyance, Storage, and Desalination Projects, 2013, Pages 1-14, provided in Application # 15/634416 and attached), hereinafter, “Kleinstuck” and “Reclamation”.
With respect to claims 33 and 35, Kleinstuck does not teach addition of metals, but does not specifically teach that the water has an LSI as recited; however, Kleinstuck teaches that the recited composition inhibits corrosion, wherein the corrosion regime of the LSI scale is consistent with LSI values of -2.0 to 0.5, overlapping the limitation “less than zero” (see Reclamation: Page 10, Table 2).
Kleinstuck/Reclamation and the claims differ in that they do not teach the exact same proportions for the LSI as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in LSI taught by Kleinstuck/Reclamation overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 11,085,118. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claim 1 encompasses the scope of claims 1 and 26 of Patent (‘118), both of which disclose inhibition of corrosion by addition of an amino-acid based polymer and first phosphonic acid as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        22 October 2021